 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Ste. 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for defendant Saticoy Bay LLC Series
   3665 Remington Grove
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11
     WELLS FARGO BANK N.A., TRUSTEE FOR                  CASE NO.: 2:17-cv-02677-RFB-GWF
12   BANC OF AMERICA ALTERNATIVE LOAN
     TRUST 2006-5 MORTGAGE
13   PASS-THROUGH CERTIFICATES, SERIES
     2006-5                                              STIPULATION AND ORDER TO
14                                                       CONTINUE DATE TO FILE RESPONSE
            Plaintiff,                                   TO WELLS FARGO BANK, N.A.’S
15                                                       REVISED MOTION FOR SUMMARY
     vs.                                                 JUDGMENT (ECF #48)
16
     GIAVANNA HOMEOWNERS
17   ASSOCIATION; SATICOY BAY LLC -
     SERIES 3665 REMINGTON GROVE;
18   ABSOLUTE COLLECTION SERVICES, LLC

19          Defendants.

20         IT IS HEREBY STIPULATED AND AGREED by and between defendant Saticoy Bay LLC
21 Series 3665 Remington Grove, by and through its attorney, the Law Offices of Michael F. Bohn, Esq.,
22 Ltd.; plaintiff Wells Fargo Bank N.A., Trustee for Banc of America Alternative Loan Trust 2006-5
23 Mortgage Pass-Through Certificates, Series 2006-5, by and through its counsel, Karen A. Whelan, Esq..;
24 defendant Giavanna Homeowners Association (“HOA”), by and through its counsel, Patrick A. Orme,
25 Esq.; and defendant Absolute Collection Services, LLC, by and through its counsel, Shane D. Cox, Esq.,
26 that the date for defendant Saticoy Bay LLC Series 3665 Remington Grove to file its opposition to the
27
28                                                   1
 1 plaintiff’s revised motion for summary judgment (ECF 48) filed on September 19, 2018 shall be extended
 2 from October 10, 2018 until October 24, 2018.
 3          This is the first extension to which the parties have sought regarding this motion. Defendant seeks
 4 additional time due to the press of business as counsel has deadlines in this matter as well as other cases.
 5 This extension is not intended to delay these proceedings and granting defendants’ request will not
 6 prejudice any party.
 7          Dated this 10th day of October, 2018
 8
      LAW OFFICES OF                                        AKERMAN, LLP
 9    MICHAEL F. BOHN, ESQ., LTD.

10    By: /s/ Michael F. Bohn, Esq.                         By: /s/ Karen A. Whelan, Esq..
         Michael F. Bohn, Esq.                                 Melanie D. Morgan, Esq.
11       Nikoll Nikci, Esq.                                    Karen A. Whelan, Esq.
         2260 Corporate Cir, Suite 480                         1635 Village Center Circle, Suite 200
12       Henderson, Nevada 89074                               Las Vegas, Nevada 89134
         Attorney for defendant Saticoy Bay LLC                Attorney for plaintiff
13       Series 3665 Remington Grove

14    BOYACK ORME & ANTHONY                                 ABSOLUTE COLLECTION SERVICES, LLC
15    By: /s/ Patrick A. Orme, Esq.                         By: /s/ Shane D. Cox, Esq.
         Edward D. Boyack, Esq.                                Shane D. Cox, Esq.
16       Patrick A. Orme, Esq.                                 7485 W. Azure Suite 129
         7432 W Sahara Avenue, Suite 101                       Las Vegas, NV 89130
17       Las Vegas, Nevada 89117                               Attorney for defendant Absolute Collection
         Attorney for defendant Giavanna                       Services, LLC
18       Homeowners Association
19
20          IT IS SO ORDERED this 11th day of October 10, 2018

21
                                                            _____________________________________
22                                                           __________________________
                                                            UNITED  STATES DISTRICT COURT JUDGE
     Respectfully submitted by:                              RICHARD F. BOULWARE, II
23                                                           United States District Court
   LAW OFFICES OF
24 MICHAEL F. BOHN, ESQ. LTD.
25 By: /s/ /Michael F. Bohn, Esq. /
       MICHAEL F. BOHN, ESQ.
26     2260 Corporate Circle, Suite 480
       Henderson, NV 89074
27     Attorney for defendant Saticoy Bay LLC Series3665 Remington Grove

28                                                      2
